On Petition for Early Reinstatement.
On June 5, 1991, this court suspended Ronnie L. Wingate, Registration No. 0033926, from the practice of law for a period of two years pursuant to Gov. Bar R. V(7)(c), with the final twelve months of the suspension to be stayed and respondent to be placed on probation for that period, subject to relator’s supervision and monitoring, as set forth in Gov.Bar R. V(23). The terms of probation were that respondent handle criminal affidavits in the Toledo Municipal Court in strict conformity with rules and procedures adopted by that court and that he commit no other violation of the law, the Code of Professional Responsibility, or Rules for the Government of the Bar. This cause came on for further consideration upon the respondent’s filing of a petition for early reinstatement.
The court coming now to consider its order of June 5, 1991, and respondent’s petition for early reinstatement,
IT IS ORDERED by the court that Ronnie L. Wingate’s petition for early reinstatement be, and hereby is, granted, and that he be placed on probation for the remainder of his original two-year suspension, subject to relator’s supervision and monitoring pursuant to Gov.Bar R. V(23) and further subject to the terms of probation as set forth in the June 5, 1991 order of suspension.
IT IS FURTHER ORDERED that upon successful completion of the probationary period, respondent shall apply for termination of probation pursuant to Gov.Bar R. V(23)(d) and that the probation shall not be terminated until this court orders respondent’s probation terminated.
IT IS FURTHER ORDERED that respondent forthwith comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see Toledo Bar Assn. v. Wingate (1991), 60 Ohio St.3d 96, 573 N.E.2d 643.
Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., dissent.